Citation Nr: 0208677	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  96-48 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for hypertension and heart 
disease.

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1957 until August 
1959, and again from September 1990 until November 1990.  
Additionally, the veteran's military records reflect service 
with the United States Army Reserves from November 1978 until 
November 1992.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from rating decisions of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO) in October 1996 and July 1997, which 
denied the benefits sought on appeal.

The issue of entitlement to service connection for 
hypertension and heart disease was previously before the 
Board in February 1998.  At that time, a remand was ordered 
to accomplish further development.  The remand instructions 
were satisfactorily performed, and the file has now been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Hypertension and heart disease is not of service origin.

3.  Diabetes mellitus is not of service origin.  


CONCLUSIONS OF LAW

1.  Hypertension and heart disease were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been so incurred; hypertension and heart disease were 
not incurred in or aggravated during a period of active duty 
for training.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 
3.309 (2001).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service nor may it be presumed to have been so 
incurred; diabetes mellitus was not incurred in or aggravated 
during a period of active duty for training.  38 U.S.C.A. §§ 
101, 1110, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.6, 3.102, 3.159); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters

Procedural history

A review of the record reveals that the veteran's claim of 
service connection for hypertension and heart disease was 
first considered and denied by the RO in October 1996.  In 
July 1997, the issue of service connection for diabetes 
mellitus was denied by the RO.  The veteran disagreed with 
these decisions and initiated an appeal as to each.  In 
February 1998, the first issue came before the Board.  At 
that time, it was determined that further efforts were 
required to obtain missing service medical records as well as 
to verify the veteran's periods of active and inactive duty 
for training.  Thus, a remand was issued.  The requested 
development was undertaken, resulting in verification of the 
veteran's active and inactive duty for training.  Service 
medical records for the period dating from October 1957 until 
August 1959 could not be obtained despite satisfactory effort 
on the part of the RO.   Once all development was 
accomplished to the greatest extent possible, the claims file 
was returned to the Board.    

Duty to notify/assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West Supp. 2001).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA"), or filed 
before the date of enactment of the VCAA and which are not 
final as of that date.  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the present case, the RO included the VCAA provisions in a 
March 2001 letter to the veteran.  The VCAA provisions were 
further detailed in the August 2001 supplemental statement of 
the case.  Thus, the veteran has been put on notice as to the 
new requirements regarding the duty to assist.  Moreover, the 
Board has reviewed the file, and finds that the requirements 
under the VCAA have been met.  In that regard, the Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, which included 
copies of the rating actions, statements of the case issued 
in November 1996 and June 2001, and supplemental statements 
of the case issued in March 2001, June 2001 and August 2001.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence had been associated with the claims file.  
For example, pursuant to the February 1998 Board remand, the 
RO conducted a search and was able to obtain verification of 
the veteran's periods of active and inactive duty for 
training.  While service medical records from October 1957 
until August 1959 could be located, the file indicates that 
such a request was made, and that all reasonable effort was 
undertaken by the RO in this regard.    

Further regarding the VCAA, the file contains VA outpatient 
treatment reports dated from 1995 until 2001.  Moreover, a 
discharge summary following a period of hospitalization in 
May 2001 is of record.  Additionally, private treatment 
records and lab reports dated 1982 until 1998 are associated 
with the claims file.  Finally, a transcript of the veteran's 
April 2002 hearing before the undersigned is of record.  
Based on all of the above, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.

Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  Where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946, and cardiovascular disease including 
hypertension, or diabetes mellitus, becomes manifest to a 
degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West l991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001).  In the case of aggravation, 
the pre-existing disease or injury will be considered to have 
been aggravated where there is an increase in disability 
during service.  See 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  A veteran who served during a 
period of war or during peacetime service after December 31, 
1946, is presumed to be in sound condition except for defects 
noted when examined and accepted for service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  38 
U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.304, 3.306.  For 
peacetime service after December 31, 1946, clear and 
convincing evidence (obvious or manifest) is required to 
rebut the presumption of aggravation in service where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ." 38 U.S.C. § 101(2) (West 1991); see also 38 C.F.R. § 
3.1(d) (2001).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(24) (West Supp. 2001); 38 C.F.R. § 3.6(a), (d) 
(2001).  Thus, the definitional statute, 38 U.S.C.A. 
§ 101(24), makes a clear distinction between those who have 
served on active duty and those who have served on active 
duty for training.  The United States Court of Appeals for 
Veterans Claims (Court) has held this statute, in effect, 
means that an individual who has served only on active duty 
for training must establish a service-connected disability in 
order to achieve veteran status and to be entitled to 
compensation.

Accordingly, certain presumptions, such as the above-
mentioned presumption relating to certain diseases and 
disabilities (38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.307, 
3.309), the presumption of soundness (38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304) and the presumption of aggravation (38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to periods of 
active military service.  See Paulson v. Brown, 7 Vet. App. 
466, 470.

Thus, in order to establish basic eligibility for veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he or she was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) 
(holding that, because VA was created for the benefit of 
veterans, a person seeking veterans' benefits must bear the 
initial burden of establishing his or her veteran status) 
(rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Once a claimant has carried the initial burden of 
establishing "veteran status," or that the person upon whose 
military service the claim is predicated has "veteran 
status," he or she is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the 
active military, naval, or air service.  See 38 U.S.C.A. § 
1110.

Thus, "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

Service medical records

The first available service report of examination is dated 
May 1983, during the veteran's Reserve service.  This 
examination revealed mild hypertension that was controlled by 
medication.  The next report of medical examination, dated 
December 1986, noted hypertension "not under very good 
control."  A report of medical history taken at that time 
indicated that the veteran had sugar or albumin in his urine, 
and further reflected a diagnosis of essential hypertension.  
Further examinations and medical history reports in September 
1987, July 1990 and October 1990 continued to reflect 
findings of essential hypertension and a history of sugar or 
albumin in the veteran's urine.  The July 1990 report noted 
that the veteran's hypertension was of 15-year duration.  The 
October 1990 report noted a systolic heart murmur, as well as 
sugar diabetes of 5 years' duration.  A note attached to the 
examination report indicated that the veteran was not 
considered deployable.  A radiological report taken at that 
time showed that the veteran's pulmonary vascularity and 
mediastinum appeared normal.  There was no tortuosity of the 
aorta, and the lungs and costophrenic angles were clear of 
acute disease.  The impression was that of a senescent chest 
with no active disease.  Finally, a report of examination 
dated May 1992 reflected an abnormal electrocardiogram, and 
noted hypertension controlled by medication.  The examiner 
indicated that the veteran was qualified for retention.  

In addition to the reports of examination and medical 
history, the service medical records also contain a report of 
treatment dated October 1990 concerning shortness of breath, 
poor circulation, diabetes and hypertension.  A Department of 
the Army memorandum noted that, based on the veteran's 
hypertension, hypercholesteremia and diabetes he was deemed 
as undeployable by a medical examiner in October 1990.  

VA treatment reports

Reports of VA treatment date from 1995 until 2001.  These 
reports reflect treatment for a variety of disorders, 
including hypertension, diabetes mellitus and a heart murmur.  
These records indicate that in 1998 the veteran suffered a 
cardiovascular accident.  Treatment reports from that point 
forward reflect therapy to assist the veteran in his 
recovery.  None of the VA treatment reports contain a medical 
opinion that the veteran's heart disease, hypertension or 
diabetes mellitus was incurred in or aggravated by the 
veteran's active service or by any period of active duty for 
training. 


Private treatment reports

The claims file contains private treatment reports and lab 
results spanning from 1982 until 1998.  None of these reports 
contain a medical opinion or demonstrate that the veteran's 
heart disease, hypertension or diabetes mellitus was incurred 
in or aggravated during the veteran's active military service 
or a period of active duty for training. 

Hearing transcript

In April 2002, the veteran testified before the undersigned.  
At that hearing, the veteran stated that he was first 
diagnosed with hypertension while he was serving in the 
Reserves.  He reported that the diagnosis was made by his 
family doctor, who prescribed medication for the disorder.  
The veteran stated that he did not inform his superiors that 
he had hypertension, and stated that it became known when he 
took his next periodic physical.  While hypertension was then 
noted, the veteran was allowed to continue with his Reserve 
duty.  The veteran further testified that he was later found 
to be medically unfit to be deployed for Desert Storm.  The 
veteran went on to state that his heart disease was diagnosed 
while he was in the Reserves, at about the same time that his 
hypertension was noted.  Regarding the veteran's diabetes 
mellitus, he stated that he had had that disorder for at 
least 15 to 20 years.  The veteran added that he believed the 
condition to relate to service, as there were times during 
his Reserves period where he "just didn't feel good."  He 
stated that he was presently receiving care for both his 
hypertension, heart disease and diabetes at the VA Medical 
Center in Gainesville, Florida.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
treatment for hypertension, heart disease and diabetes 
mellitus, there is little doubt of the existence of a current 
disability.  However, as will be discussed below, the 
evidence of record fails to establish the remaining two 
elements of a service connection claim. 

The evidence of record fails to establish that the veteran's 
hypertension, heart disease and diabetes mellitus had their 
onset during a period of active service or during active duty 
for training.  Regarding hypertension, the evidence does not 
show, and the veteran does not allege, that this condition 
was incurred during the veteran's initial period of active 
duty from October 1957 until August 1959.  Indeed, the first 
available record covering the veteran's reserve duty was the 
May 1983 report of examination, showing that the veteran had 
a history of hypertension.  The record does not reflect that 
the veteran was on active duty for training at that time.  
This record does, however, reflect that the veteran's 
hypertension did preexist his second period of active duty 
beginning in September 1990.  These findings were consistent 
with the veteran's own testimony giving at his April 2002 
hearing, in which he stated that he was being treated for 
hypertension by his family doctor prior to that time. 

Heart disease was similarly not shown to have been incurred 
during either period of active service or at any time during 
a period of active duty for training.  The first diagnosis 
was that of coronary artery disease, rendered in 1995.  The 
Board acknowledges the notation of a systolic heart murmur 
during the veteran's October 1990 examination while in active 
service.  However, no competent evidence of record serves to 
relate that murmur to the veteran's coronary artery disease, 
diagnosed five years later. 

Thus, it appears from the record that the veteran's 
hypertension was diagnosed while the veteran was not on 
active duty or active duty for training.  It is clear that 
hypertension was diagnosed while the veteran was a member of 
the Reserves; however, there is no indication that it was 
diagnosed while he was on active duty for training.  As noted 
above, governing legal criteria make a clear distinction 
between diseases and injuries incurred while on active duty 
for training as opposed to inactive duty training.  The 
record does not reflect any worsening of the veteran's 
hypertension during a period of active duty for training.  
Further, while it is also clear that the veteran's 
hypertension preexisted his second period of active duty, the 
record is clear that there was no worsening of that disease 
during that brief period of active duty.  Finally, the record 
demonstrates that the veteran's heart disease was diagnosed 
after both his active duty and his Reserve service.  Thus, a 
claim of entitlement to service connection for either 
hypertension or heart disease must fail.

With respect to the veteran's diabetes mellitus, the October 
1990 report of medical examination, conducted during the 
veteran's second period of active service, contained a 
diagnosis reflecting that the veteran had suffered from this 
disorder for the previous five years.  This is consistent 
with the other evidence of record.  Thus, it appears from the 
record that this condition preexisted the veteran's active 
service beginning in September 1990.  Moreover, while the 
indicated onset time of the disease occurred during the time 
in which the veteran was a member of the Army Reserves, and 
while beginning in December 1986, the veteran's examination 
reports conducted in conjunction with this Reserve duty noted 
the presence of sugar or albumin in his urine, the evidence 
does not establish that diabetes mellitus was actually 
incurred during a period of active duty for training, as 
documented by service records, or aggravated therein.  
Similarly, there is no evidence of aggravation of the 
veteran's diabetes during the veteran's brief second period 
of active duty.  Finally, even if the claimed disease was 
incurred in or aggravated during a period of inactive duty 
training, service connection could not be granted for either 
incurrence or aggravation of a disease such as diabetes.  
Thus, service connection cannot be established for this 
condition on the basis of either the veteran's active service 
or Reserve service.  

In determining that the veteran is not entitled to service 
connection for hypertension, heart disease or diabetes 
mellitus, the Board acknowledges that all three conditions 
are chronic diseases under 38 C.F.R. § 3.307.  As such, 
service connection may be granted presumptively upon evidence 
that the condition became manifested within one year of 
separation from active service to a degree of 10 percent or 
more, provided that the veteran has served a minimum of 
ninety days either during a period of war or during peacetime 
service after December 31, 1946.  However, the veteran can 
not establish service connection on a presumptive basis here, 
for none of the claimed conditions was manifested to a 
compensable degree within one year of separation from a 
period of active service of ninety days or more.  

In conclusion, the evidence associated with the claims file 
does not establish service connection for the veteran's 
hypertension, heart disease or diabetes mellitus.  In 
reaching this decision, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for hypertension and heart disease is 
denied.

Service connection for diabetes mellitus is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

